DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13-16, and 19 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2013/0015675 to Pickard et al. (Pickard).  In regards to claims 1, 16, and 19, Pickard discloses an automated warehouse (100) and a computer-implemented method of using the same (see ¶ [0009] describing a computer-readable medium with processor-executable instructions), said warehouse, comprising:
an enclosure (see Fig. 1 showing a warehouse floor enclosed by 4 walls with an open ceiling) open on a top side; 
a gantry (110) mounted above the top side of the enclosure; 
an extendable arm (200) movably attached to the gantry; and 
a warehouse controller (300) having a memory (330), wherein the warehouse controller is configured to control the gantry and extendable arm to move a package from outside of the enclosure (see ¶¶ [0035], [0038] describing an infeed/outfeed station outside of the enclosure), place the package at a location within the enclosure, and record in the memory the location of the package within the enclosure (see ¶¶ [0035-0038] describing a control system or data processing system for controlling the motion of the gantry robot and tracking the location of inventory items within the warehouse).

In regards to claim 2, Pickard further discloses that the warehouse further comprises a packet engagement mechanism (208) mounted to an end of the extendable arm, wherein the warehouse controller is further configured to control the packet engagement mechanism to move the package. See ¶ [0037] (describing a gantry robot with a mechanical gripper for moving inventory items).

In regards to claim 3, Pickard further discloses that the package engagement mechanism is capable of rotating in at least one rotational dimension. See ¶ [0029] (rotating the mechanical arm during loading and unloading operations).

In regards to claim 4, Pickard further discloses that the package engagement mechanism uses at least one suction cup and negative pressure to engage packages. See ¶ [0037] (providing the mechanical gripper with a vacuum assist).
In regards to claim 5, Pickard further discloses that the package engagement mechanism comprises one or more gripper or grasping mechanisms for grabbing or holding the package. See ¶ [0042] (engaging layers of inventory items with a set of gripping paddles).

In regards to claim 6, Pickard further discloses that the warehouse further comprises a computer vision system (217) attached to the end of the extendable arm. See ¶ [0048] (providing a sensor ring on the vertical tool for detection of failure to lift a complete layer of product, failure to maintain grip on a complete layer of product, and/or dropping of an item or layer of product).

In regards to claim 7, Pickard further discloses that the warehouse further comprises a second extendable arm (200) movably attached to the gantry, wherein the first extendable arm and second extendable arm are extendable in a vertical direction. See Fig. 1 and ¶ [0033] (providing at least one gantry robot for transporting inventory items in and out of the warehouse).

In regards to claim 13, Pickard further discloses that the warehouse controller is further configured to rotate the package to fit in the location. See ¶ [0029] (rotating the mechanical arm during loading and unloading operations).

In regards to claim 14, Pickard further discloses that the warehouse controller is further configured to determine the location by: moving a third package within the enclosure to create a space for the package. See ¶¶ [0035-0038] (describing a control system or data processing system for controlling the motion of the gantry robot to move inventory items in and out of storage).

In regards to claim 15, Pickard further discloses that the enclosure is a rectangular cuboid inaccessible to humans. See Fig. 1 (showing the storage area enclosed on all sides by 4 walls).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 10, 17, 18, and 20 are rejected under § 103 as being unpatentable over Pickard supra, as applied to claims 1, 8, 1, 16, and 17, and 19, in view of US Pub. No. 2016/0136808 to Konolige et al. (Konolige).  In regards to claim 9, Pickard discloses all limitations but for wherein the warehouse controller is further configured to determine the location based at least in part on a dimension of the package.
Although Pickard does not disclose this limitation, such a feature is found in the prior art.  In fact, Konolige teaches an inventory control system wherein the warehouse controller is further configured to determine the location based at least in part on a dimension of the package. See ¶ [0085] (describing a controller for determining the dropoff location of an item based on size and dimensions of the item).
Thus, it would have been obvious to modify the control system of Pickard with the inventory control feature of Konolige in order to sort select items to specific storage locations within the warehouse.

In regards to claims 9 and 18, Konolige further discloses that determining the dimension of the package comprises: acquiring an image of the package with the camera, and estimating the dimension of the package based on the image. See ¶¶ [0085], [0100] (describing a controller for determining the dropoff location of an item based on size and dimensions of the item acquired by one or more cameras).

In regards to claim 10, Konolige further discloses that the warehouse controller is further configured to determine the location based at least in part on a weight of the package. See ¶ [0085] (describing a controller for determining the dropoff location of an item based on the size of the item).

In regards to claim 17, Konolige further discloses that determining the second location within the enclosure comprises: determining a dimension of the package. See ¶ [0085] (describing a controller for determining the dropoff location of an item based on size and dimensions of the item).


In regards to claim 20, Konolige further discloses that determining the second location within the enclosure comprises using one or more computer vision techniques. See ¶¶ [0085], [0100] (describing a controller for determining the dropoff location of an item based on size and dimensions of the item acquired by one or more cameras).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655